Citation Nr: 0948269	
Decision Date: 12/23/09    Archive Date: 01/05/10

DOCKET NO.  07-03 424	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

1.  Entitlement to an initial evaluation in excess of 20 
percent disabling for service-connected right leg sciatica, 
secondary to degenerative osteoarthritis and disc disease of 
the lumbar spine.

2.  Entitlement to a total disability evaluation based on 
individual unemployability due to service connected 
disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. Y. Hawkins, Associate Counsel






INTRODUCTION

The Veteran served on active duty from January 1978 to May 
1982, and from August 1983 to July 1986.

This matter comes to the Board of Veterans' Appeals 
("Board") on appeal from a July 2006 RO decision issued by 
the Department of Veterans Affairs ("VA") Regional Office 
("RO") in St. Louis, Missouri, which granted the Veteran's 
claim for service connection for right leg sciatica, 
secondary to degenerative osteoarthritis and disc disease of 
the lumbar spine, with an initial evaluation of 20 percent 
disabling, effective April 5, 2006.

The issue of entitlement to a TDIU is addressed in the REMAND 
portion of the decision below and is REMANDED to the RO via 
the Appeals Management Center ("AMC") in Washington, DC.


FINDING OF FACT

The Veteran's service-connect right leg sciatica is 
manifested by subjective complaints of sharp, stabbing pain, 
and objective evidence of some decreased sensation on the 
lateral side of the calf and mild weakness.  


CONCLUSION OF LAW

The criteria for an initial disability rating in excess of 20 
percent disabling for right leg sciatica have not been met.  
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 
2009); 38 C.F.R. §§ 3.159, 3.321, 4.124a, Diagnostic Code 
8520 (2009).  


REASONS AND BASES FOR FINDING AND CONCLUSION

I. Veterans Claims Assistance Act of 2000 ("VCAA")

With respect to the Veteran's claim for an increased initial 
rating, VA has met all statutory and regulatory notice and 
duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2009); 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2009).

a.)	Duty to Notify

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his or her representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2007); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 
120-21 (2004) ("Pelegrini II"), the United States Court of 
Appeals for Veterans Claims ("Court") held that VA must 
inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; (3) that the claimant is 
expected to provide; and (4) request that the claimant 
provide any evidence in his or her possession that pertains 
to the claim.  Element (4), the requirement of requesting 
that the claimant provide any evidence in his possession that 
pertains to the claim, was eliminated by the Secretary during 
the course of this appeal.  See 73 Fed. Reg. 23353 (final 
rule eliminating fourth element notice as required under 
Pelegrini, effective May 30, 2008).

The requirements apply to all five elements of a service 
connection claim: veteran status, existence of a disability, 
a connection between the veteran's service and the 
disability, degree of disability and effective date of the 
disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006), aff'd, Hartman v. Nicholson, 483 F.3d 1311 (Fed. 
Cir. 2007).

However, for initial rating claims, where, as here, service 
connection has been granted and the initial rating has been 
assigned, the claim of service connection has been more than 
substantiated, as it has been proven, thereby rendering 38 
U.S.C.A. § 5103(a) notice no longer required since the 
purpose that the notice was intended to serve has been 
fulfilled.  Furthermore, once a claim for service connection 
has been substantiated, the filing of a notice of 
disagreement with the rating of the disability does not 
trigger additional 38 U.S.C.A. § 5103(a) notice.  See 
Dingess, 19 Vet. App. at 490-491; Dunlap v. Nicholson, 21 
Vet. App. 112 (2007); see also Goodwin v. Peake, 22 Vet. App. 
128, 137 (2008) (where a claim has been substantiated after 
the enactment of the VCAA, the appellant bears the burden of 
demonstrating any prejudice from defective VCAA notice with 
respect to any downstream elements).  

Nevertheless, the Board notes that a May 2006 letter advised 
the Veteran as to the disability rating and effective date 
elements of his claim, and as to his and VA's 
responsibilities.  In August 2008, the RO sent the Veteran 
another VCAA letter, which informed him that he should 
provide evidence showing that his right leg disorder had 
increased in severity.  This letter provided notice of the 
types of evidence, both lay and medical, which could be 
submitted in support of a claim for an increased rating, and 
it advised the Veteran of what VA would do to assist him in 
obtaining such evidence.  The Board further notes that the 
August 2008 letter again advised the Veteran as to the type 
of evidence needed to substantiate the effective date element 
of his claim.  See Dingess/Hartman v. Nicholson, supra.  The 
record further reflects that the Veteran's claim was 
subsequently readjudicated in a Supplemental Statement of the 
Case ("SSOC") dated August 2008.  

        b.) Duty to Assist

With regard to the duty to assist, the claims file contains 
the Veteran's service treatment records, post service VA 
treatment records and VA spinal examination reports dated 
June 2006 and September 2007.  The Veteran has not referenced 
any outstanding, available records that he wanted VA to 
obtain or that he felt were relevant to his claim that have 
not already been obtained and added to the claims folder.

As noted above, the Veteran has been afforded two VA 
compensation and pension examinations pursuant to his claim 
for an increased initial disability rating.  Following the 
first examination, however, the Board notes that the Veteran 
submitted a statement indicating that he was dissatisfied 
with the first examiner because he was a physician's 
assistant ("P.A."), and not a physician ("M.D.").  See 
NOD, August 2006.  As will be discussed in greater detail 
below, however, the Board nonetheless finds both examination 
reports to be thorough and complete because the reports show 
that the VA examiners reviewed the Veteran's complete claims 
folder, elicited from the Veteran his history of right leg 
complaints and symptomatology, and provided clinical findings 
detailing the results of the examinations in order to allow 
the Board to rate the Veteran's disorder under the applicable 
criteria.  Additionally, the examination reports show that 
both examiners interviewed the Veteran and took into account 
the effects that his service-connected disability had on his 
employment and activities of daily life.  Moreover, there is 
nothing in VA laws or regulations that states a veteran is 
entitled to an examination by an M.D., and in the present 
case, there is no competent evidence to suggest that the P.A. 
was any less qualified to conduct an examination and provide 
an etiological opinion than an M.D.  See Cox v. Nicholson, 20 
Vet. App. 563 (2007) (holding that a diagnosis may be 
rendered by a person who is qualified through education, 
training, or experience to provide competent medical evidence 
under 38 C.F.R. § 3.159(a)(1)).  As such, the Board finds 
that the examination reports are adequate upon which to base 
a decision in this case.

In short, the Board has carefully considered the provisions 
of the VCAA in light of the record on appeal, and for the 
reasons expressed above, finds that the development of the 
claim has been consistent with the provisions of the VCAA.  
The appellant has been provided with every opportunity to 
submit evidence and argument in support of his claim and to 
respond to the VCAA notice.  The purpose behind the notice 
requirement has been satisfied because the appellant has been 
afforded a meaningful opportunity to participate effectively 
in the processing of his appealed claim. 

II.  Applicable laws and regulations.

The Board has thoroughly reviewed all the evidence in the 
Veteran's claims folder.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, the 
evidence submitted by the Veteran or on his behalf.  See 
Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) 
(the Board must review the entire record, but does not have 
to discuss each piece of evidence).  The analysis below 
focuses on the most salient and relevant evidence and on what 
this evidence shows, or fails to show, on the claims.  The 
Veteran must not assume that the Board has overlooked pieces 
of evidence that are not explicitly discussed herein.  See 
Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law 
requires only that the Board address its reasons for 
rejecting evidence favorable to the Veteran).

The Board must assess the credibility and weight of all 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  Equal 
weight is not accorded to each piece of evidence contained in 
the record; every item of evidence does not have the same 
probative value.  When all the evidence is assembled, VA is 
responsible for determining whether the evidence supports the 
claim or is in relative equipoise, with the Veteran 
prevailing in either event, or whether a preponderance of the 
evidence is against the claims, in which case, the claims are 
denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Disability evaluations are determined by evaluating the 
extent to which a veteran's service-connected disability 
adversely affects his or her ability to function under the 
ordinary conditions of daily life, including employment, by 
comparing his or her symptomatology with the criteria set 
forth in the Schedule for Rating Disabilities.  The 
percentage ratings represent, as far as can practicably be 
determined, the average impairment in earning capacity 
resulting from such diseases and injuries and the residual 
conditions in civilian occupations.  Generally, the degree of 
disability specified is considered adequate to compensate for 
considerable loss of working time from exacerbation or 
illness proportionate to the severity of the several grades 
of disability.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 
4.1 (2009).  Separate diagnostic codes identify the various 
disabilities and the criteria for specific ratings.  If two 
disability evaluations are potentially applicable, the higher 
evaluation will be assigned to the disability picture that 
more nearly approximates the criteria required for that 
rating.  Otherwise, the lower rating will be assigned.  38 
C.F.R. § 4.7 (2009).  Any reasonable doubt regarding the 
degree of disability will be resolved in favor of the 
Veteran.  38 C.F.R. § 4.3 (2009).

The Veteran's entire history is reviewed when making a 
disability determination.  See 38 C.F.R. § 4.1 (2009).  Where 
service connection has already been established, and increase 
in the disability rating is at issue, it is the present level 
of the disability that is of primary concern.  See Francisco 
v. Brown, 7 Vet. App. 55 (1994).  However, when the factual 
findings show distinct time periods during which a claimant 
exhibits symptoms of the disability at issue, and such 
symptoms warrant different evaluations, staged evaluations 
may also be assigned.  Hart v. Mansfield, 21 Vet. App. 505 
(2007).

The degree of impairment resulting from a disability is a 
factual determination, and generally the Board's primary 
focus in such cases is upon the current severity of the 
disability.  Francisco v. Brown, 7 Vet. App. 55, 57-58 
(1994); Solomon v. Brown, 6 Vet. App. 396, 402 (1994).  
However, staged ratings are appropriate for an increased 
rating claim when the factual findings show distinct time 
periods where the service-connected disability exhibits 
symptoms that would warrant different ratings.  Hart, supra.

The evaluation of the same disability under various 
diagnoses, known as "pyramiding," is generally to be 
avoided.  38 C.F.R. § 4.14 (2009).  The critical element in 
permitting the assignment of several ratings under various 
diagnostic codes is that none of the symptomatology for any 
one of the disabilities is duplicative or overlapping with 
the symptomatology of the other disability.  See Esteban v. 
Brown, 6 Vet. App. 259, 261-62 (1994). 

Under 38 C.F.R. § 4.123, the maximum rating which may be 
assigned for neuritis (i.e., radiculitis) not characterized 
by organic changes (i.e., loss of reflexes or muscle atrophy) 
will be that for moderate, incomplete paralysis, or with 
sciatic nerve involvement, moderately severe, incomplete 
paralysis.  See also 38 C.F.R. § 4.124a, DC 8520.  

The Veteran's right leg sciatica has been rated under DC 
8520, which pertains to paralysis of the sciatic nerve.  
Under DC 8520, a 10 percent rating is assigned for mild 
incomplete paralysis of the sciatic nerve; a 20 percent 
rating is assigned for moderate incomplete paralysis; a 40 
percent rating is assigned for moderately severe incomplete 
paralysis; a 60 percent rating is assigned for severe 
incomplete paralysis, with marked muscular atrophy; and an 80 
percent rating is assigned for complete paralysis of the 
sciatic nerve, where the foot dangles and drops, and there is 
no active movement possible of muscles below the knee, 
flexion of knee weakened, or (very rarely) lost.  Id.  

The term "incomplete paralysis," with this and other 
peripheral nerve injuries, indicates a degree of lost or 
impaired function substantially less than the type of picture 
for complete paralysis given with each nerve, whether due to 
varied level of the nerve lesion or to partial regeneration.  
When the involvement is wholly sensory, the rating should be 
for the mild, or at most, the moderate degree.  The ratings 
for the peripheral nerves are for unilateral involvement; 
when bilateral, combine with application of the bilateral 
factor.  See Note at "Diseases of the Peripheral Nerves" in 
38 C.F.R. § 4.124a.

The Board observes that the words "mild," "moderate," and 
"severe" are not defined in the Schedule.  Rather than 
applying a mechanical formula, the Board must evaluate all of 
the evidence to the end that its decisions are "equitable 
and just."  38 C.F.R. § 4.6.  It should also be noted that 
use of descriptive terminology such as "mild" by medical 
examiners, although an element of evidence to be considered 
by the Board, is not dispositive of an issue.  Rather, all 
evidence must be evaluated in arriving at a decision 
regarding an increased disability evaluation.  38 U.S.C.A. § 
7104(a) (West 2002); 38 C.F.R. §§ 4.2, 4.6 (2009).

III.  Factual Background

In April 2006, the Veteran applied for an increased 
disability rating for his service-connected low back 
disorder.  Pursuant to the clinical findings during the June 
2006 VA examination, the RO determined that a separate rating 
was warranted for his right leg sciatica.  Following the July 
2006 rating decision, the Veteran submitted a timely Notice 
of Disagreement ("NOD"), in which he asserted that he was 
not satisfied with the assigned disability rating for his 
sciatica.  In his subsequent appeal to the Board, he claimed 
that his right leg sciatica had worsened and that he had been 
prescribed stronger pain medication for the right leg.  See 
VA Form 9, February 2007.

During the June 2006 VA spine examination, he reported a 
history of right leg symptoms related to his low back 
disability.  He told the examiner that he occasionally 
experienced unsteadiness when his leg gave way, and that the 
condition of his spine affected his mobility due to the 
progressive unsteadiness and weakness in the right leg with 
prolonged weightbearing.  The Veteran, however, said that his 
leg disorder did not affect his activities of daily life and, 
because he was disabled due to his spinal disorder, he was 
not employed.  Upon examination, the examiner noted that he 
perceived reduced sensation to touch and pinprick over the 
right lateral leg.  Circumferential measurements were equal 
bilaterally, and there was normal muscle bulk and tone with 
no apparent atrophy.  Strength was 4+ out of 5 in the muscle 
groups of the lower extremities with no apparent foot drop, 
and strength of extension of the great toes against 
resistance appeared normal.  The Lasegue's sign (a test 
involving straight leg raises used in diagnosing lumbar disc 
disorders and tension in the sciatic nerve) was positive on 
the right side with radicular pain at 30 degrees.  The 
examiner found that the Veteran had intervertebral disc 
syndrome with primary loss of sensation with mild weakness.  
The diagnosis was degenerative osteoarthritis and disc 
disease of the lumbar spine at L4-5 and L5-S1 with facet and 
ligamentum flavum hypertrophy and right-sided sciatica.     

VAMC treatment reports show that, following the VA 
examination, the Veteran continued to seek treatment for his 
service-connected right leg disorder.  In August 2006, he was 
seen with complaints of knots in both lower legs, which he 
said had been present for 3-4 months.  The examiner diagnosed 
him with swollen legs bilaterally without tenderness or 
redness and prescribed the antibiotic drug, Septra.

In September 2007, the Veteran was afforded a second VA spine 
examination, during which, he reported that he experienced 
lower lumbar pain radiating to the sciatic area, and sharp, 
stabbing pain in his legs bilaterally.  An examination of the 
lower extremities revealed that he experienced normal 
vibration bilaterally, normal pain with pinprick bilaterally, 
normal position sense bilaterally, and decreased sensation 
for light touch in the right leg.  The reduced sensation was 
noted to be on the lateral side of the right calf.  He was 
also noted to have hypoactive (diminished) knee jerk reflexes 
bilaterally.  The Veteran said that he was previously 
employed as a manual laborer, but had been disabled from work 
as a result of failed back syndrome surgery.  The diagnosis 
was lumbar degenerative disc disease.

VAMC treatment reports following the September 2007 
examination show that the Veteran continued to receive 
treatment for several unrelated disorders.  Although he 
continued to complain of chronic low back pain, a January 
2008 treatment note shows that he reported no changes in 
numbness, tingling, weakness or paralysis of any extremity or 
body part.

In addition to the medical evidence, the claims folder also 
contains a June 2006 lay statement from M.G., who wrote that 
she had been a friend of the Veteran's for several years and 
was aware that his back disorder had gotten worse.  She also 
said that he had a problem walking because his legs were 
constantly "going to sleep," and that his back disorder 
also made it difficult for him to drive.

IV.  Conclusion

Based on a review of the evidence of record, the Board 
concludes that a rating higher than the currently-assigned 20 
percent evaluation for the Veteran's right leg sciatic is not 
warranted.  As noted above, the competent medical evidence 
shows that the Veteran's right leg sciatic is manifested by 
no greater than moderate incomplete paralysis of the sciatic 
nerve.  His complaints consist of pain, some decreased 
sensation to touch, and mild weakness of the lateral calf.  
There was no evidence in either of the VA examination reports 
or in any of the VAMC treatment reports of muscle atrophy or 
sustained ankle clonus, and sensory examinations of the 
Veteran's right lower extremity revealed no more than a 
moderate decrease in sensation.  The medical evidence also 
showed that he displayed strength of 4+ out of 5 in the 
muscle groups of the lower extremities with no apparent foot 
drop.  Based on the aforementioned evidence, the Board 
concludes that the degree of symptomatology and functional 
loss present with regard to the Veteran's right leg sciatica 
is no greater than moderate, thus warranting the current 20 
percent rating under DC 8520. 

In addition, while the Board has considered assigning a 
separate or higher disability rating for the Veteran's right 
leg disorder under another diagnostic code, because there is 
no medical evidence that any nerve other than the sciatic 
nerve is affected by his low back disorder, a higher or 
separate disability rating for the right leg is not 
warranted.  The Board has also considered the VA treatment 
records showing complaints of "knots" and swelling in the 
lower extremities.  However, even if such manifestations in 
the right leg are attributable to the service-connected 
sciatica, the Board believes that such manifestations are 
already compensated by the 20 percent rating current 
assigned, which contemplates a moderate degree of impairment 
in the lower extremity.

The Board has also considered the lay statements from the 
Veteran as to the severity of his right leg disorder, as well 
as that of his friend, M.G., who wrote that the Veteran had a 
problem walking and driving because of his low back and 
resulting leg disorder.  In this regard, the Board notes that 
the Court has held that lay persons, without medical 
experience, are competent to report subjective symptoms 
observable to the naked eye, such as a limp, change in gait 
or other observable symptoms of low back pain or sciatic 
nerve pain.  Charles v. Principi, 16 Vet. App. 370, 374- 75 
(2002).  However, the Veteran's statements essentially amount 
to a general assertion that his disability is more severe 
than is contemplated by the 20 percent rating currently 
assigned.  He does not describe the specific symptoms or 
manifestations of his sciatic, or how they impact him day-to-
day or how they prevent him from working.  Thus, the Board 
finds the Veteran's own assertions to be of limited probative 
value, and outweighed by the reports of VA examination, which 
documented both the clinical findings therein and the 
Veteran's more specific responses to inquiries from the VA 
examiner as to the nature and severity of his symptomatology.

As to M.G.'s statement, the only manifestation she attributes 
to his leg disability is that it falls asleep all of the 
time.  However, the Board finds that such symptomatology is 
contemplated by the 20 percent rating currently assigned 
under DC 8520.

In any event, the Board finds the most probative evidence to 
be that of the VA examiners.  As previously discussed, the VA 
examiners' conclusions were based on a thorough review of the 
Veteran's documented medical history, as well as complete 
physical examinations.  The findings from these competent VA 
examiners were consistent with the current 20 percent 
disability evaluation for the Veteran's right leg sciatica 
under DC 8520, and the greater weight of probative evidence 
is against finding that the symptoms of his disorder were of 
such an intensity to warrant a higher rating.  

In denying the claim for a higher rating, the Board also has 
considered whether the Veteran is entitled to a greater level 
of compensation on an extra-schedular basis.  Ordinarily, the 
VA Schedule will apply unless there are exceptional or 
unusual factors which would render application of the 
schedule impractical.  See Fisher v. Principi, 4 Vet. App. 
57, 60 (1993); Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).

According to the regulation, an extraschedular disability 
rating is warranted based upon a finding that the case 
presents such an exceptional or unusual disability picture 
with such related factors as marked interference with 
employment or frequent periods of hospitalization that would 
render impractical the application of the regular schedular 
standards.  See 38 C.F.R. § 3.321(b)(1) (2009).  An 
exceptional case is said to include such factors as marked 
interference with employment or frequent periods of 
hospitalization as to render impracticable the application of 
the regular schedular standards.  See Fanning v. Brown, 4 
Vet. App. 225, 229 (1993).

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three-
step inquiry for determining whether a Veteran is entitled to 
an extraschedular rating.  First, the Board must first 
determine whether the evidence presents such an exceptional 
disability picture that the available schedular evaluations 
for that service-connected disability are inadequate.  
Second, if the schedular evaluation does not contemplate the 
claimant's level of disability and symptomatology and is 
found inadequate, the Board must determine whether the 
claimant's disability picture exhibits other related factors 
such as those provided by the regulation as "governing 
norms."  Third, if the rating schedule is inadequate to 
evaluate a Veteran's disability picture and that picture has 
attendant thereto related factors such as marked interference 
with employment or frequent periods of hospitalization, then 
the case must be referred to the Under Secretary for Benefits 
or the Director of the Compensation and Pension Service to 
determine whether, to accord justice, the Veteran's 
disability picture requires the assignment of an 
extraschedular rating.  Id.

In this case, however, the Veteran's right leg disorder has 
not been shown to cause marked interference with employment 
beyond that contemplated by the Schedule for Rating 
Disabilities, has not necessitated frequent periods of 
hospitalization, and has not otherwise rendered impractical 
the application of the regular schedular standards utilized 
to evaluate the severity of the disability.  In this regard, 
the Board notes that, although the Veteran has argued that he 
is unable to work due, at least in part, to his sciatica, he 
has never explained how this disability actually interferes 
with his employment.  Thus the Board finds his very general 
assertion to be of very little probative value, and 
substantially outweighed by the detailed results of the VA 
examinations discussed above.  In this regard, there is no 
objective evidence that the Veteran's right leg, in and of 
itself, is of such severity as to result in marked 
interference with employment beyond that contemplated by the 
rating criteria.  In fact, the symptoms and manifestations 
shown on VA examination are entirely consistent with the 
degree of disability contemplated by a 20 percent rating 
under DC 8520.  As such, the Board concludes that the greater 
weight of credible and probative evidence is against finding 
that the right leg disorder results in exceptional limitation 
beyond that contemplated by the schedule of ratings.
 
In short, there is nothing in the record to indicate that the 
service-connected disability on appeal causes impairment with 
employment over and above that which is contemplated in the 
assigned schedular rating.  See Van Hoose v. Brown, 4 Vet. 
App. 361, 363 (1993) (noting that the disability rating 
itself is recognition that industrial capabilities are 
impaired).  The Board therefore has determined that referral 
of this case for extra-schedular consideration pursuant to 38 
C.F.R. 3.321(b)(1) is not warranted.
 
In summary, the Board concludes that the preponderance of the 
evidence is against the Veteran's claim for an evaluation in 
excess of 20 percent for right leg sciatica.  The "benefit-
of-the-doubt" rule enunciated in 38 U.S.C.A. § 5107(b) is 
not for application, as there is not an approximate balance 
of evidence.  See Gilbert v. Derwinski, 1 Vet. App. 49 
(1990); Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001).  
Assignment of staged ratings is not for application.  See 
Hart v. Mansfield, 21 Vet. App. 505 (2007).


ORDER

Entitlement to an increased rating for right leg sciatica, 
currently rated at 20 percent disabling, is denied.


REMAND

In his February 2007 appeal to the Board, the Veteran 
specifically claimed that he is completely disabled and 
unable to work as a result of both his low back disability 
and his right leg sciatica.  See VA Form 9, February 2007.  
The Veteran has therefore raised the issue of a claim for 
TDIU.  See Roberson v. Principi, 251 F.3d 1378, 1384 (Fed. 
Cir. 2001) (once a veteran submits evidence of medical 
disability and additionally submits evidence of 
unemployability, VA must consider total rating for 
compensation based upon individual unemployability).  The 
Court recently held that a request for TDIU is not a separate 
claim for benefits, but rather involves an attempt to obtain 
an appropriate rating for a disability or disabilities, 
either as part of the initial adjudication of a claim or, if 
a disability upon which entitlement to TDIU is based has 
already been found to be service connected, as part of a 
claim for increased compensation.  Rice v. Shinseki, 22 Vet. 
App. 447, 453 (2009).  If the claimant or the record 
reasonably raises the question of whether the Veteran is 
unemployable due to the disability for which an increased 
rating is sought, then part and parcel to that claim for an 
increased rating is whether a total rating based on 
individual unemployability as a result of that disability is 
warranted.  Id at 455.  

The law provides that a TDIU may be granted upon a showing 
that the Veteran is unable to secure or follow a 
substantially gainful occupation due solely to impairment 
resulting from his or her service-connected disabilities.  
See 38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.340, 
3.341, 4.16 (2009). Consideration may be given to a Veteran's 
level of education, special training, and previous work 
experience in arriving at a conclusion, but not to his or her 
age or the impairment caused by nonservice-connected 
disabilities.  See 38 C.F.R. §§ 3.341, 4.16, 4.19 (2009).

In this case, as noted above, the Veteran has clearly raised 
a claim for TDIU.  Furthermore, pursuant to the holding in 
Rice, a claim for TDIU is not a separate claim for benefits, 
but rather involves an attempt to obtain an appropriate 
rating for a disability or disabilities, either as part of 
the initial adjudication of a claim or as part of a claim for 
increased compensation.  Therefore, the Board finds that a 
remand is necessary so that the agency of original 
jurisdiction can provide appropriate notice on that aspect of 
the appeal. 



Accordingly, the case is REMANDED for the following action:

1.  Ensure VCAA compliance and afford the 
Veteran the opportunity to submit 
additional argument and evidence on the 
claim for TDIU.  

2.  Thereafter, if upon completion of the 
above action, and following any additional 
development deemed necessary, adjudicate 
the claim for TDIU.  If the claim is 
denied, the Veteran and his representative 
should be provided with a supplemental 
statement of the case ("SSOC") and 
afforded the opportunity to respond 
thereto.  The matter should then be 
returned to the Board, if in order, for 
further appellate process.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



____________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals







 Department of Veterans Affairs


